DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 20 are objected to because of the following informalities.
Regarding claim 5, the term “a same second display area” is grammatically awkward. It is suggested that the term be amended to “a single second display area”.
Regarding claim 20, the term “a same second display area” is grammatically awkward. It is suggested that the term be amended to “a single second display area”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 includes the limitation “a portion of the data lines in the first display area are connected in one-to-one correspondence with data lines in one second 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0372661 A1 (“Gu”).
Regarding claim 1, Gu teaches an array substrate comprising a display area and a peripheral area surrounding the display area ([50]; Fig. 2), wherein:

the peripheral area includes a source driver on a side of the peripheral area along the second direction (Fig. 2 at 60);
the display area includes an opening (Fig. 2 at TH), a first display area on a side of the opening away from the source driver (Fig. 2 at DA2), and a second display area adjacent to the first display area along the first direction (Fig. 2 at upper portion of DA3 adjacent to DA2 along the first direction); data lines in the first display area are connected in one-to-one correspondence with data lines in the second display area (Fig. 2, e.g., at DL1b, DCL,DL2); and gate lines in the first display area and gate lines in the second display area are disconnected from each other (Fig. 2, e.g. at GEL2, GEL1, GEL3).
Regarding claim 2, Gu teaches wherein the peripheral area further includes connection lines, the connection lines being configured to connect the data lines in the first display area and the data lines in the second display area in one-to-one correspondence (Fig. 2, e.g., at DCL).
Regarding claim 3, Gu teaches wherein the display area further includes a third display area adjacent to the opening along the first direction, the data lines in the second display area running through the third display area (Fig. 2 at lower portion of DA3 adjacent to TH along the first direction).
Regarding claim 4, Gu teaches wherein the display area includes two second display areas and two third display areas, the two second display areas being disposed 
the display area further includes a fourth display area on a side of the opening close to the source driver (Fig. 2 at area below TH), and fifth display areas on two sides of the fourth display area (Fig. 2 at areas to the left and right of area below TH);
gate lines in the fourth display area run through the fifth display areas (Fig. 2, e.g. at GL); and
the data lines in the second display areas run through the third display areas and the fifth display areas (Fig. 2 at DA3, DA4, and left and right portions of DA1).
Regarding claim 5, Gu teaches wherein the data lines in the first display area are connected in one-to-one correspondence with data lines in a same second display area (Fig. 2, e.g., at DL1b, DCL,DL2).
Regarding claim 6, Gu teaches wherein a portion of the data lines in the first display area are connected in one-to-one correspondence with data lines in one second display area (Fig. 2, e.g., at DL1b, DCL,DL2), and other data lines in the first display area are connected in one-to-one correspondence with data lines in the other second display area (Fig. 2, at data lines in DA2, NDA, DA4).
Regarding claim 11, Gu teaches wherein the opening is configured to accommodate a functional component ([52]).
Regarding claim 12, Gu teaches wherein the functional component is selected from a group comprising a camera and an earpiece ([52]).
Regarding claim 13, Gu teaches a driving method for an array substrate according to claim 1 (see citations for claim 1, above), comprising: providing a scan 
Regarding claim 14, Gu teaches wherein the display area further includes a third display area adjacent to the opening along the first direction, the data lines in the second display area running through the third display area (Fig. 2 at lower portion of DA3 adjacent to TH along the first direction), the driving method further comprises providing a scan signal row by row to gate lines in the third display area ([34], [63]-[64]; Figs. 1-2), and providing a data signal to data lines in the third display area ([35]), [66]-[68], Figs. 1-2.
Regarding claim 15, Gu teaches wherein the display area includes two second display areas and two third display areas, the two second display areas being disposed on two sides of the first display area respectively, the two third display areas being disposed on two sides of the opening respectively(Fig. 2);
the display area further includes a fourth display area on a side of the opening close to the source driver (Fig. 2 at area below TH), and fifth display areas on two sides of the fourth display area (Fig. 2 at areas to the left and right of area below TH);
gate lines in the fourth display area run through the fifth display areas (Fig. 2, e.g. at GL); and
the data lines in the second display areas run through the third display area and the fifth display areas (Fig. 2 at DA3, DA4, and left and right portions of DA1);

providing a scan signal row by row to the gate lines in the second display areas, the third display areas, the fourth display area and the fifth display areas ([34], [58]-[59], [63]-[64]; Figs. 1-2), and providing a data signal to the data lines in the second display areas, the third display areas, the fourth display area and the fifth display areas ([35], [66]-[68]; Figs. 1-2); and
providing a scan signal row by row to the gate lines in the first display area ([34], [63]-[64]; Figs. 1-2); and
providing a data signal to the data lines in the first display area via the data lines in the second display areas ([35], [66]-[68]]; Figs. 1-2).
Regarding claim 16, Gu teaches a display device (Abstract) comprising the array substrate according to claim 1 (see citations for claim 1, above).
Regarding claim 17, Gu teaches wherein the peripheral area further includes connection lines, the connection lines being configured to connect the data lines in the first display area and the data lines in the second display area in one-to-one correspondence (Fig. 2, e.g., at DCL).
Regarding claim 18, Gu teaches wherein the display area further includes a third display area adjacent to the opening along the first direction, the data lines in the second display area running through the third display area (Fig. 2 at lower portion of DA3 adjacent to TH along the first direction).
Regarding claim 19, Gu teaches wherein the display area includes two second display areas and two third display areas, the two second display areas being disposed 
the display area further includes a fourth display area on a side of the opening close to the source driver (Fig. 2 at area below TH), and fifth display areas on two sides of the fourth display area (Fig. 2 at areas to the left and right of area below TH);
gate lines in the fourth display area run through the fifth display areas (Fig. 2, e.g. at GL); and
the data lines in the second display areas run through the third display areas and the fifth display areas (Fig. 2 at DA3, DA4, and left and right portions of DA1).
Regarding claim 20, Gu teaches wherein the data lines in the first display area are connected in one-to-one correspondence with data lines in a same second display area (Fig. 2, e.g., at DL1b, DCL,DL2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0372661 A1 (“Gu”) as applied to claim 1 above, and further in view of US 2017/0092219 A1 (“Ooishi”).
Regarding claim 7, Gu teaches wherein the peripheral area further includes a first gate driver on a side of the display area (Fig. 2 at 30), the gate lines in the first display area and the second display area being connected to the first gate driver (Fig. 2 at DA2, upper portion of DA3).
Gu does not teach that the peripheral area further includes a first gate driver on a side of the display area along the first direction. However, Ooishi teaches that a gate driver may be located on a side, having connecting lines extending along a different side before extending in a perpendicular direction (Fig. 3). The suggestion to apply this teaching to Gu is present as both teach gate drivers for a display. Thus, before the effective filing date of the current application, the combination of Gu and Ooishi would have rendered obvious, to one of ordinary skill in the art, the limitation that the along the first direction.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0372661 A1 (“Gu”) as applied to claim 4, above, and further in view of US 2017/0092219 A1 (“Ooishi”) and legal rationales for obviousness.
Regarding claim 9, Gu teaches wherein the peripheral area further includes a first gate driver on a side of the display area along the first direction, gate lines in the fourth display area, and the fifth display areas being connected to the first gate driver (Fig. 2).
Gu does not teach wherein the peripheral area further includes a first gate driver on a side of the display area along the first direction, gate lines in the first display area, the second display areas, the third display areas, the fourth display area, and the fifth display areas being connected to the first gate driver.
However, Ooishi teaches that a gate driver may be located on a side, having connecting lines extending along a different side before extending in a perpendicular direction (Fig. 3). The suggestion to apply this teaching to Gu is present as both teach gate drivers for a display. Thus, before the effective filing date of the current application, the combination of Gu and Ooishi would have rendered obvious, to one of ordinary skill in the art, the limitation that the peripheral area further includes a gate driver on a side of the display area along the first direction that is connected to gate lines in the first, second, and third display areas.
The combination of Gu and Ooishi does not teach that one single gate driver is connected to gate lines in the first display area, the second display areas, the third 
Thus, before the effective filing date of the current application, the combination of Gu, Ooishi, and legal rationales for obviousness would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the peripheral area further includes a first gate driver on a side of the display area along the first direction, gate lines in the first display area, the second display areas, the third display areas, the fourth display area, and the fifth display areas being connected to the first gate driver.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692